                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Tony Goodrum T-86808 Chuckawalla
State Prison PO Box 2349 Blythe, CA                        Civil Action No. 11-cv-02262-AJB-LL
92226
                                             Plaintiff,
                                      V.
Cynthia Y. Tampkins, Warden                                  JUDGMENT IN A CIVIL CASE


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court OVERRULES Petitioner’s objections, (Doc. No. 96), ADOPTS the R&R in its entirety,
(Doc. No. 91), DENIES Petitioner’s Second Amended Petition, (Doc. No. 75), and DECLINES to issue
a certificate of appealability.
IT IS SO ORDERED.




Date:          9/30/19                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
